DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues “In particular, the cited reference Radke refers to certain impedance calculations (see para. 0084) which may not distinguish between a mere load change and a broken conductor condition or event. Further, Radke refers to determining when a variation of line impedance (se Figure 11) occurs, which could be caused by a short circuit, or elongation of the transmission line, and again does not distinguish whether the line impedance change is from a short circuit or a broken conductor condition or event”.  
Examiner respectfully disagrees. Radtke teaches that impedance calculations can be useful in determining whether a broken conductor event can occur such as inclement weather conditions when a tree limb breaks a power line (See ¶[0004], [0005]). Radtke also teaches that impedance calculation can be indicative of different types of conditions within the power distribution system and that it can signal a faulty condition of a failing insulator on the power line or a tree limb touching the power line.  It is also noted that the term “broken conductor event” is a broad term as the claim does not disclose the metes and bounds of what is considered a broken conductor event (i.e. that a separation in the conductor occurs).  The term “broken” may also be broadly interpreted as damaged or faulty. Nevertheless, It is the Examiner’s position that Radtke teaches determining a broken conductor event since the impedance calculations can determine that an adverse power distribution event (i.e. falling tree branches which knock down power lines) is imminent or has occurred (See ¶[0004]).  For these reasons, Examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke, US 20090289637 in view of Kang et al., US 20160011252
Regarding claim 1, Radtke discloses a method comprising: determining, by a processor (Fig. 1-6; PLS 118 determines an impedance), during a first time period, a first impedance value (Fig. 8; ¶[0119]; determined impedance of step 304 is determined at a first time),  measured by a first IED (Fig. 6; PLCD 137a measures voltage/current to determine impedance, See ¶[0106]), wherein the first IED is located at a feeder (Fig. 6; PLCD 137 located at MV power line 110; ¶[0003] states “medium voltage (MV) power sections are coupled to the grid via substations”);
determining, by the processor, during a second time period, a second impedance value measured, wherein the second time period is after the first time period (¶[0119]; another iteration of steps 302 -304 would provide another impedance value at a second time);
determining, by the processor, a first ratio based on dividing a difference between the first impedance value and the second impedance value by the first impedance value (¶[0119] states that a “percentage difference” may be calculated based on the change in calculated impedance and a past impedance ; percentage difference is inherently a calculation of a difference in initial value to a second value divided by the initial value, therefore Radtke teaches  determining a ratio); determining, by the processor, that the first ratio deviates from a threshold setpoint (¶[0119]; “detection of a change in the impedance beyond a threshold change (e.g., a predetermined percentage difference”; predetermined percentage value is considered a threshold set point); and determining, by the processor, that a broken conductor condition occurs based on the first ratio deviating from the threshold setpoint (¶ [0004], [0118]; change in impedance is indicative condition of power cable due to power outage, inclement weather, etc. ).
Radtke is silent in wherein the feeder is a feeder head of a feeder associated with a distribution substation.  However, Kang discloses a feeder head of a feeder associated with a distribution substation.  (Fig. 1; a substation 104, plurality of feeders 106; ¶[0024] “system also utilizes current measurements from the feeder head IEDs”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kang into Radtke for the benefit of providing the predictable result of detecting disturbances in a substation environment.

Regarding claim 11, Radtke discloses a system comprising: a feeder (Fig. 6; MV power line 110; ¶[0003] states “medium voltage (MV) power sections are coupled to the grid via substations”);
a first IED configured to measure one or more impedance values, wherein the first IED is located at a feeder ((Fig. 6; PLCD 137a measures voltage/current to determine impedance, See ¶[0106]); 
a memory coupled to at least one processor (¶[0111]; PLCD 137 comprises a memory);
 the at least one processor configured to: determine, during a second time period, a second impedance value measured by the first IED, wherein the second time period is after the first time period (¶[0119]; another iteration of steps 302 -304 would provide another impedance value at a second time);; 
determine a first ratio based on dividing a difference between the first impedance value and the second impedance value by the first impedance value (¶[0119] states that a “percentage difference” may be calculated based on the change in calculated impedance and a past impedance ; percentage difference is inherently a calculation of a difference in initial value to a second value divided by the initial value, therefore Radtke teaches  determining a ratio); 
determine that the first ratio deviates from a threshold setpoint (¶[0119]; “detection of a change in the impedance beyond a threshold change (e.g., a predetermined percentage difference”; predetermined percentage value is considered a threshold set point); and 
determine that a broken conductor condition occurs based on the first ratio deviating from the threshold setpoint (¶ [0004], [0118]; change in impedance is indicative condition of power cable due to power outage, inclement weather, etc. 
Radtke is silent in wherein the feeder is a feeder head of a feeder associated with a distribution substation.  However, Kang discloses a feeder head of a feeder associated with a distribution substation.  (Fig. 1; a substation 104, plurality of feeders 106; ¶[0024] “system also utilizes current measurements from the feeder head IEDs”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kang into Radtke for the benefit of providing the predictable result of detecting disturbances in a substation environment.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 20160011252 in view of Stuart et al., US 20210025929 
Regarding claim 1, Kang discloses a method comprising: determining, by a processor (Fig. 1; Disturbance management system), during a first time period, a first value measured by a first IED, wherein the first IED is located at a feeder head of a feeder associated with a distribution substation (Fig. 1; a substation 104, plurality of feeders 106; ¶[0024] “system also utilizes current measurements from the feeder head IEDs”). 
Kang is silent in determining, by the processor, during a first time period, a first impedance value; during a second time period, a second impedance value measured, wherein the second time period is after the first time period; determining, by the processor, a first ratio based on dividing a difference between the first impedance value and the second impedance value by the first impedance value; determining, by the processor, that the first ratio deviates from a threshold setpoint; and determining, by the processor, that a broken conductor condition occurs based on the first ratio deviating from the threshold setpoint.
Stuart discloses a method comprising: determining, by a processor (Fig. 6; monitoring unit 610), during a first time period, a first impedance value (¶[0240]; “network monitoring unit 610 may monitor the condition of the electrical network by determining, over time, a plurality measurements of impedance”. A value received at a first time would be one of the pluralities of impedance measurements), 
determining, by the processor, during a second time period, a second impedance value measured, wherein the second time period is after the first time period (¶[0240]; monitoring unit 610 is capable of measuring plurality of impedance at multiple times, therefore another value of impedance measured at a different time after the first time would be a second impedance value);
determining, by the processor, a first ratio based on dividing a difference between the first impedance value and the second impedance value by the first impedance value (¶[0240]; “considering a percentage change in measured impedance over time”; a percentage is inherently a difference in an initial value to a second value divided by the initial value, therefore Stuart discloses determining a ratio as a percentage increase/decrease is inherently a ratio);
determining, by the processor, that the first ratio deviates from a threshold setpoint; and
determining, by the processor, that a broken conductor condition occurs based on the first ratio deviating from the threshold setpoint (¶[0240]; “changes in impedance may be indicative of a fault, or impending fault, in a component in the electrical network, such that a measured impedance that is greater than the maximum threshold and/or less than the minimum threshold”; determining whether a percentage change exists is also comparing to a threshold of “0” since “0” would be indicative of no change in impedance of the component).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the invention of Kang to include the impedance change fault detection method of Stuart since the impedance change is an indicator of a performance of an electrical network and would provide warnings of faults in the power line.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke, US 20090289637 in view of Kang et al., US 20160011252 in view of Bell et al., US 20210048486 
Regarding claim 10, Radtke discloses further comprising: sending an alarm signal indicative of the occurrence of the broken conductor condition to one or more monitoring and computing devices (¶[0063]- [0072]) but is silent in performing one or more corrective actions in response to the occurrence of the broken conductor condition, wherein the one or more corrective actions comprise sending a trip signal to the first IED.  However, Bell discloses that IEDS may perform one or more corrective actions in response to the occurrence of a broken conductor condition, wherein the one or more corrective actions comprise sending a trip signal (¶[0014];[0021] ).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Bell into Radtke for the benefit of protecting equipment from possible fault damage.

Allowable Subject Matter
Claims 2-9, 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior art does not disclose or suggest: “wherein the first impedance value and the second impedance value are with respect to a ground and are associated with a first phase of a distribution overhead line associated with the feeder, the method further comprising:
determining, by the processor, during the second time period, a third impedance value measured by the first IED, wherein the third impedance value is associated with a second phase of the distribution overhead line with respect to the ground; determining, by the processor, a second ratio based on dividing a difference between the second impedance value and the third impedance value by the third impedance value; and determining, by the processor, that the second ratio derives from the threshold setpoint, wherein determining that the broken conductor condition occurs is further based on the second ratio deviating from the threshold setpoint” in combination with all the limitations of claim 2. 
Regarding claim 3, prior art does not disclose or suggest: “determining, by the processor, during the first time period, a fourth impedance value measured by the first IED, wherein the fourth impedance value is associated with the second phase relative to a third phase of a distribution overhead line associated with the feeder; determining, by the processor, during the second time period, a fifth impedance value measured by the first IED, wherein the fifth impedance value is associated with the second phase relative to the third phase; determining, by the processor, a third ratio based on dividing a difference between the fourth impedance value and the fifth impedance value by the fourth impedance value; determining, by the processor, that the third ratio is less than the threshold setpoint; and determining, by the processor, that the broken conductor condition relative to the first phase occurs based on the third ratio being less than threshold setpoint” in combination with all the limitations of claim 3.

Regarding claim 4, prior art does not disclose or suggest: “wherein the threshold setpoint is a first threshold setpoint associated with a first feeder load current of a distribution overhead line associated with the feeder, the method further comprising: determining, by the processor, that the first feeder load current is changed with time to a second feeder load current; determining, by the processor, a second threshold setpoint based on the second feeder load current; and adjusting, by the processor, the first threshold setpoint to the second threshold setpoint” in combination with all the limitations of claim 4. 
	Claim 5 is dependent on claim 4 and therefore is also allowable. 
Regarding claim 6, prior art does not disclose or suggest: “determining, by the processor, during a third time period, a third impedance value measured by the first IED, wherein the third time period is prior to the first ttme period when the first impedance value is calculated; and determining, by the processor, that a fuse blown condition occurs based on determining that the third impedance value is greater than the first impedance value, and the second impedance value is greater than the first impedance value, wherein determining that the fuse blown condition occurs is further based on the first ratio deviating from the threshold setpoint, wherein determining that the broken conductor condition occurs based on determining that the third impedance value is less than the first impedance value and the second impedance value” in combination with all the limitations of claim 6. 
Regarding claim 7 prior art does not disclose or suggest: “storing, by the processor, two or more impedance values prior to receiving the second impedance value, wherein the two or more impedance values comprise the first impedance value; determining, by the processor, a time interval between the first time period and the second time period based on a sampling rate of an output of the IED, wherein the time interval is associated with a number of cycles of time of the output of the IED; and retrieving, by the processor, the first impedance value based on the time interval” in combination with all the limitations of claim 7. 
Regarding claim 8, prior art does not disclose or suggest: “wherein the broken conductor condition is a first broken conductor condition, wherein the first IED is associated with a feeder main of the feeder, the method further comprising: determining, by the processor, during the first time period, a third impedance value measured by a second IED, wherein the second IED is located at a downstream location of the feeder, and the second JED is associated with a first branch of the feeder; determining, by the processor, during the second time period, a fourth impedance value measured by the second IED; determining, by the processor, a second ratio based on dividing a difference between the third impedance value and the fourth impedance value by the third impedance value; determining, by the processor, that the second ratio deviates from the threshold setpoint; determining, by the processor, that a second broken conductor condition occurs in the first branch based on the second ratio deviating from the threshold setpoint; and determining trip time for the second IED associated with the second broken condition in coordination with the first IED associated with the first broken condition” in combination with all the limitations of claim 8. 
Regarding claim 9, prior art does not disclose or suggest: “wherein the feeder head is a first feeder head, the feeder is a first feeder, the threshold setpoint is a first threshold setpoint, and the broken conductor condition is a first broken conductor condition, the method further comprising: determining, by the processor, during the first time period, a third impedance value measured by a second IED, wherein the second IED is located at a second feeder head of a second feeder associated with the distribution substation; determining, by the processor, during the second time period, a fourth impedance value measured by the second IED; determining, by the processor, a second ratio based on dividing a difference between the third impedance value and the fourth impedance value by the third impedance value; determining, by the processor, that the second ratio deviates from a second threshold setpoint; and determining, by the processor, that a second broken conductor condition occurs based on the second ratio deviating from the second threshold setpoint” in combination with all the limitations of claim 2. 
Regarding claim 12, prior art does not disclose or suggest: “wherein the first impedance value and the second impedance value are with respect to a ground and are associated with a first phase of a distribution overhead line associated with the feeder, wherein the at least one processor is further configured to: determine, during the second time period, a third impedance value measured by the first IED, wherein the third impedance value is associated with a second phase of the distribution overhead line with respect to the ground; determine a second ratio based on dividing a difference between the second impedance value and the third impedance value by the third impedance value; and determine that the second ratio derives from the threshold setpoint, wherein determining that the broken conductor condition occurs is further based on the second ratio deviating from the threshold setpoint” in combination with all the limitations of claim 12. 
Claim 13 is dependent on claim 12 and are therefore also allowed. 
Regarding claim 14, prior art does not disclose or suggest: “wherein the threshold setpoint is a first threshold setpoint associated with a first feeder load current of a distribution overhead line associated with the feeder, wherein the at least one processor is further configured to: determine that the first feeder load current is changed with time to a second feeder load current; determine a second threshold setpoint based on the second feeder load current; and
adjust the first threshold setpoint to the second threshold setpoint” in combination with all the limitations of claim 14. 
Claim 15 is dependent on claim 14 and is therefore also allowed.
Regarding claim 16, prior art does not disclose or suggest: “wherein the at least one processor is further configured to: determine, during a third time period, a third impedance value measured by the first IED, wherein the third time period is prior to the first time period when the first impedance value is calculated; and determine that a fuse blown condition occurs based on determining that the third impedance value is greater than the first impedance value, and the second impedance value is greater than the first impedance value, wherein determining that the fuse blown condition occurs is further based on the first ratio deviating from the threshold setpoint, wherein determining that the broken conductor condition occurs based on determining that the third impedance value is less than the first impedance value and the second impedance value” in combination with all the limitations of claim 16. 
Regarding claim 17 prior art does not disclose or suggest: “wherein the at least one processor is further configured to: store two or more impedance values prior to receiving the second impedance value, wherein the two or more impedance values comprise the first impedance value; determine a time interval between the first time period and the second time period based on a sampling rate of an output of the IED, wherein the time interval is associated with a number of cycles of time of the output of the IED; and retrieve the first impedance value based on the time interval” in combination with all the limitations of claim 17. 
Regarding claim 18, prior art does not disclose or suggest: “wherein the broken conductor condition is a first broken conductor condition, wherein the first IED is associated with a feeder main of the feeder, the system further comprising: a second JED that is located at a downstream location of the feeder, the second JED associated with a first branch of the feeder; wherein the at least one processor is further configured to: determine, during the first time period, a third impedance value measured by the second IED; determine, during the second time period, a fourth impedance value measured by the second IED; determine, a second ratio based on dividing a difference between the third impedance value and the fourth impedance value by the third impedance value; determine that the second ratio deviates from the threshold setpoint; determine that a second broken conductor condition occurs in the first branch based on the second ratio deviating from the threshold setpoint; and determine trip time for the second IED in coordination with the first IED” in combination with all the limitations of claim 18. 
Claim 19 is dependent on claim 18 and is therefore also allowed. 
Regarding claim 20, prior art does not disclose or suggest: “wherein the feeder head is a first feeder head, the feeder is a first feeder, the threshold setpoint is a first threshold setpoint, and the broken conductor condition is a first broken conductor condition, the system further comprising: a second feeder; a second JED that is located at a second feeder head of the second feeder associated with the distribution substation;  wherein the at least one processor is further configured to: determine, during the first time period, a third impedance value measured by the second IED; determine, during the second time period, a fourth impedance value measured by the second IED; determine, a second ratio based on dividing a difference between the third impedance value and the fourth impedance value by the third impedance value;
determine that the second ratio derives from a second threshold setpoint; and
determine that a second broken conductor condition occurs based on the second ratio deviating from the second threshold setpoint” in combination with all the limitations of claim 20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858